Citation Nr: 0208304	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-08 790A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a increased (compensable) evaluation for 
left inguinal hernia repair residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1975 to December 1983.

2.  The veteran perfected an appeal to reopen a claim of 
service connection for a pulmonary disorder, and for higher 
ratings for left inguinal hernia repair residuals, bilateral 
hearing loss, and tinnitus.

3.  Thereafter, on March 6, 2001, the RO received notice from 
the veteran's representative of the veteran's intent to 
withdraw his appeal of the issues certified for appellate 
review.

4.  On March 20, 2001, the RO received a statement from 
veteran, dated March 7, 2001, wherein he declared that he 
only wished to appeal his claim regarding entitlement to 
service connection for headaches, an issue that has not been 
developed for the Board's review.

5.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's representative submitted a 
statement on March 6, 2001, indicating that the veteran 
wanted to cancel his scheduled Travel Board hearing and 
intended to withdraw his appeal of the issues certified for 
appellate review.  On March 20, 2001, the RO received a 
statement from the veteran wherein he said that he would 
follow up on service connection claims at a later date and 
was only appealing his claim for service connection for 
headaches.  The statements from the representative and the 
veteran show that veteran willfully withdrew his appeal of 
the issues certified on appeal by the RO.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


